DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a tilting pad with a sliding surface that is flat with a hard coating12 as shown in Fig. 1b, does not reasonably provide enablement for the sliding surface having a spherical contour on the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The claim states that the first side has a spherical surface, however, in Fig. 1b only on the second side of the body is there a shaft with a spherical surface on the pin protruding from the side opposite the sliding surface 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE102004047161 to Pohlenz et al. in view of U.S. Patent No. 5,765,951 to Wyndorps et al. in view of U.S. Patent No. 1,117,504 to Kingsbury.
Regarding claims 1, 7 and 10, the Pohlenz patent teaches a gear assembly having a planetary gear set with a sun gear 2, planet gears 3 and a ring gear 4, wherein the planet gears are respectively rotatably mounted by a bearing 8 on a respective planetary pin 5 of carrier 7, the respective planetary pin 5 is connected to a planetary carrier; and bearings 10.2 that are adjacent the planetary gears 3.  See Figure.
However, the Pohlenz patent lacks a teaching of tiling pad in place of the bearings 10.2 adjacent the planet gears and attached to the carrier in a recess.
The Wyndorps patent teaches pads 2 radially circumferentially with respect the center (Fig. 4) with recesses 26 being configured to receive at least part of the pads 2.  See Fig. 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Pohlenz patent to have the pads with recess as taught by the Wyndorps patent as it would have been combining known prior art elements using known methods to provide the predictable result of bearings that can conform to the shape of the planet gear better as they wear.
The Pohlenz and Wyndorps device lack a teaching that the pads tilt.
The Kingsbury patent teaches a bearing with a spherical surface bottom 21.  See Fig. 1.

Regarding claim 2, wherein the tilting pads have a body with a sliding surface on a first side and a shaft on a second side, the first side and the second side of the tilting pads being arranged opposite one another, and the shaft having a free end with which the tilting pads
Regarding claim 3, wherein the tilting pads have a circumferential groove 20 for receiving a securing element on the shaft on a side facing the free end.  See Fig. 1 of Wyndorps.
Regarding claim 4, the tilting pads have a coating 10 on the first side.  See Wyndorps column 3, lines 28-36 and column 4, lines 1-7.  
Regarding claim 6, a spring element 6 is provided between the pads 2 and the carrier 24.  See Fig. 4 of Wyndorps.  The part 6 is considered a spring element as all materials have flexibility and a modulus of elasticity.
Regarding claim 8, the tilting pads have at a free end an at least partially tapering contour. The term tapering contour is interpreted as a spherical bottom as shown in the Kingsbury patent. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE102004047161 to Pohlenz et al. in view of U.S. Patent No. 5,765,951 to Wyndorps et al. in view of U.S. Patent No. 1,117,504 to Kingsbury in view of European Patent No. WO 2007/02511 to Cooley et al.
Regarding claim 5, the Pohlenz; Wyndorps and Kingsbury device teach a different layer for the bearing surface. See Wyndorps.
However, the Pohlenz; Wyndorps and Kingsbury device lacks a specific teaching of a thin hard-material layer applied by physical vapor deposition.
The Cooley patent teaches a bearing 20 that has a body 24 with a thin hard layer 22.  See Fig. 5 and paragraph 0074.  The reference further says that any superhard material as known in the art can be used, and the Examiner would note that PVD is a known method of creating a thin hard layer in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Pohlenz; Wyndorps and Kingsbury to have the thin hard layer on the sliding surface as taught by the Cooley patent as it would have been combining known prior art element using known methods to provide the predictable result of providing bearings that will last longer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE102004047161 to Pohlenz et al. in view of U.S. Patent No. 5,765,951 to Wyndorps et al. in view of U.S. Patent No. 1,117,504 to Kingsbury in view of Japanese Patent No. JP2009108996 to Shimizu.
Regarding claim 9, the Pohlenz; Wyndorps and Kingsbury device lack a teaching that lubricant emerging from the bearing is supplied to the pads.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Pohlenz; Wyndorps and Kingsbury to have lubricant emerging from the bearing supplied to the tilting pads as taught by the Shimizu patent as it would have been combining known prior art element using known methods to provide the predictable result of providing bearings that will last longer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,765,951 to Wyndorps et al. in view of U.S. Patent No. 1,117,504 to Kingsbury in view of European Patent No. WO 2007/02511 to Cooley et al.
Regarding claim 11, as best understood by the Examiner, the Wyndorps patent teaches a sliding pad with a cylindrical body 12 with a sliding surface 10 on a first side and a cylindrical shaft 18 on a second side.  The Wyndorps patent teaches that the sliding pad can be a different material than the shoe 2.  See column 4, lines 1-8 and Fig. 4.
However the Wyndorps patent lacks a teaching of a spherical contour on the cylindrical shaft and that the bearing can tilt.
The Kingsbury patent teaches a bearing with a spherical surface bottom 21.  See Fig. 1.

The Wyndorps patent lacks a specific teaching that sliding surface has a thin hard material layer.
The Cooley patent teaches a bearing 20 that has a body 24 with a thin hard layer 22.  See Fig. 5 and paragraph 0074.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Wyndorps patent to have the thin hard layer on the sliding surface as taught by the Cooley patent as it would have been combining known prior art element using known methods to provide the predictable result of providing bearings that will last longer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,593,362 to Mizuta teaches a planetary gear with lubrication.
U.S. Patent No. 5,382,097 to Ide teaches a round bushing.
U.S. Patent No. 5,827,147 to Stewart teaches a bushing adjacent a planet gear.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655